Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	HARSHBARGER, WO2020149967, 23-Jul-2020, G05B 23/02 describes a system for monitoring a consumable part of a piece of equipment in real time comprises a piece of equipment, one or more operating sensors coupled to the piece of equipment, and an onboard processing transceiver coupled to the piece of equipment and in communication with the operating sensors. The operating sensors are configured to measure operational data of the piece of equipment during operation. The onboard processing transceiver is configured to determine a remaining life of the consumable part.

	MOREAU, CA2719130, 06-Oct-2015, G05B 23/02 describes determine a prognosis of operation of a system measurements are made of an environmental value of an environment surrounding the system. These measurements are then processed in a processing unit to determine a consumed life of the system. This consumed lifetime results from a history of the system in the environment. From 

	WILLIAMS, WO 2020/076540, 6-Apr-2020, G01M 13/028 describes a system configured to monitor structural health of one or more pieces of equipment in real time. The system comprises a piece of equipment, a plurality of operating sensors coupled to the piece of equipment and configured to measure operational data regarding the piece of equipment, and an onboard processing transceiver in communication with the operating sensors. The onboard processing transceiver comprises a processor having a first processing device, a second processing device, and a third processing device configured to calculate structural health of the piece of equipment based on operational data.

	WILLIAMS, US 2020/0110005 describes a system configured to monitor structural health of one or more pieces of equipment in real time. The system comprises a piece of equipment, a plurality of operating sensors coupled to the piece of equipment and configured to measure operational data regarding the piece of equipment, and an onboard processing transceiver in communication with the operating sensors. The onboard processing transceiver comprises a processor having a first processing device, a second processing device, and a 

	WU ZAOFENG, CN111259494, 5-Jan-2021, G06F 30/17, describes a health monitoring and analyzing method for heavy equipment, which comprises the following steps: determining layout position points of a real sensor according to the key degree and layout requirements of each component of heavy machine equipment; real data acquisition is carried out on the corresponding data acquisition nodes through real sensors, and the measured sensing data are stored in a data storage center; establishing an intelligent virtual main model of the heavy machine equipment based on a physical image model of the heavy machine equipment; determining layout position points of the virtual sensors in the intelligent virtual main model; inputting excitation data obtained by processing the actually measured sensing data into an intelligent virtual main model for virtual simulation, and acquiring real-time parameters corresponding to the layout position points of the virtual sensors; and storing the real-time parameters corresponding to the virtual sensors into a data storage center, carrying out data processing and data analysis on the actual measurement sensing data corresponding to the real sensors and the real-time parameters corresponding to the virtual sensors, and finally outputting analysis results of stress, fatigue life and estimated failure time of the heavy machine equipment structure.



	EMEC, EP3705964, G05B 19/418, 09-Sep-2020 describes  a method for the scalable real-time state recognition of processes and/or sub-processes during production with electrically driven production plants and for the generation of corresponding key figures, comprising the generation of a time sequence of measurement data M by determining a power consumption of at least one production device with a predetermined sampling rate; Transmission of the sequence of measured data to a computing unit via streaming protocols, analysis of current properties of M by means of a current measuring point of M and a data set relating to a past measuring point of M and creation of real-time key figures which are representative for the current properties of M. A recognition and/or 

	Henry, US20120010488  describes occupational work forces safety and wellness monitoring utilizes baseline physiology testing and vital sign monitoring and sampling technologies. Aerobic capacity of individual members of a group is determined through initial baseline testing which results in an individual health risk assessment. Thereafter non-invasively observed and monitored during incremental work and exercise is commenced. Subsequent data collected is used for advance identification of personnel at risk of injury, such as during unexpected vital sign elevations that can signal early onset of fatigue and heat stress/dehydration prior to injury.

	EGEDAL, EP2302207, 30-Mar-2011, F03D 7/02, describes a method for controlling the operation of a power generating machine (100) comprising a structural component (114, 120, 122), which during an operation of the power generating machine is exposed to a mechanical load. The method comprises (a) determining a consumed fatigue life time (254c) of the structural component, (b) determining a real-time of operation (256b) of the structural component, (c) comparing the determined consumed fatigue life time with the determined real-time of operation and (d) controlling the operation of the power generating machine in such a manner that the mechanical load acting on the structural 

	KUBO, DE 102019003601, G05B 19/4065, 05-Dec-2019 describes a machine learning apparatus included in a lifetime prediction apparatus observes as a state variable on lifetime related data related to a life of a consumable, constructs a probabilistic model of a useful life until replacement of the consumable based on the lifetime related data and says using the generated probabilistic model the useful life until replacement of the consumable based on the life-time related data.

	CHEN HEMING, JP2018127209, : B60R 16/02,  16-Aug-2018 describes a system and technique for preventing the destruction of vehicle parts are provided. The system receives sensor data for at least one sensed parameter of a vehicle component from a vehicle computing device mounted on the vehicle over a network. The system determines a damage result indicating fatigue damage to the vehicle part based on the sensor data. Based at least in part on the damage result, the system transmits a communication to at least one of a vehicle computing device installed in the vehicle or a computing device associated with an account associated with the vehicle. In some cases, the 

	Chen, JP6442091, 19-Dec-2018, B60R 16/02 describes a system may receive, over a network from a vehicle computing device onboard a vehicle, sensor data for at least one sensed parameter of a vehicle component. The system may determine, based on the sensor data, a damage result indicative of fatigue damage to the vehicle component. Based at least partially on the damage result, the system may send a communication to at least one of the vehicle computing device onboard the vehicle, or a computing device associated with an account associated with the vehicle. In some cases, the damage result may be determined from at least one of accessing a lookup table using the sensor data, or executing a fatigue simulation using sensor data.

	Foucher, US 2011/0046996 describes determine an operating forecast for a system, measurements are taken of an environmental value in an environment surrounding the system. Then these measurements are processed in a processing unit in order to determine how much of the system's lifetime has been consumed. The consumed lifetime is based on a history of the system in the environment. This is used to calculate a forecast of a good operating lifetime. According to the invention, this forecast determination is made by adaptive linear regression. Thus, all forecast calculations are simplified and can be performed by the system itself and in real-time.


	MOREAU KATEL, FR 2929728, 09-Oct-2009, G06F 11/30 describes a prognosis of operation of a system measurements are made of an environmental value of an environment surrounding the system. These measurements are then processed in a processing unit to determine a consumed life of the system. This consumed lifetime results from a history of the system in the environment. From this is deduced a prognosis of the service life. According to the invention the prediction of the prognosis is carried out by adaptive linear regression. It is shown that by doing so, all prognostic calculations are simplified and can be done by the system itself and in real time.

	LI SHUYAN, CN112393891, 23-Feb-2021, G01M 13/00 describes a system and a method for wirelessly monitoring fatigue damage of key parts of agricultural 

	STEVENS CRAIG WESLEY, CN 108733891, 02-Nov-2018, G06F 17/50 describes a kind of for building the method that low cycle fatigue is consumed model associated with flying quality, the method includes：the historical data of one or more service conditions of instruction aircraft is obtained by one or more computing devices；It is obtained by one or more computing devices and to indicate the aircraft one or more of section service condition at runtime Flying quality；Determine whether the flying quality indicates that flight can be used by one or more computing devices；And Flight can be used in response to the 

	LOVERICH, US20160370259 describes a machine health monitoring method may include receiving vibration data indicating vibration of a machine or a component of the machine, determining damage to the machine or the component for each of a plurality of load cycles based on the vibration data, determining the time rate of change of the damage to the machine or the component over the plurality of load cycles, and determining a damage rate based on the time rate of change of the damage to the machine or the component relative to a baseline damage rate.

	HAIZHONG YE, CN208538174, 22-Feb-2019, G06Q 10/00 describes utility model discloses the equipment and system of a kind of real-time predictive maintenance based on cloud for vehicle part.The equipment includes the photostat and/or agent sensor for being couple to vehicle part.Controller is communicatively coupled to the photostat and/or the agent sensor.It is couple to the controller to user interface and transceiver communications.The controller includes microprocessor and communication interface, the microprocessor be used to receive from the photostat service life determinant measurement result and/or from the agent sensor receive it is described act on behalf of the measurement result that the service life determines to obtain data set, the 

	CHEN, HEMING, EP 3361450, 15-Aug-2018, ), G07C 5/08 describes a system comprising: one or more processors; and one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving, from a vehicle computing device, sensor data for at least one sensed parameter of a vehicle component sensed over a first time window; determining a damage result based on the sensor data by at least one of: accessing a lookup table to determine, for the sensor data, a lookup table damage result indicative of fatigue damage to the vehicle component; or executing a fatigue simulation using the sensor data to determine a simulator damage result indicative of fatigue damage to the vehicle component; adding the damage result to accumulated damage previously determined for the vehicle component to obtain updated accumulated damage; and sending a communication to the vehicle based at least partially on the updated accumulated damage.
	
	MOREAU KATELL, CN 101999101, 14-Oct-2015, ), G05B 23/02 describes the prediction to system cloud gray model, carry out the measurement of the environment value to this system surrounding environment.Subsequently in processing unit for processing measurement result, to determine the life-span of 
	
	CHEN, WO 2016/182798, 17-Nov-2016, G06F 17/50 describes management of fatigue life includes partitioning a drilling interval into sections, and calculating a stress value for each section. From the stress value, an equivalent alternative stress amplitude is calculated for each location, and a fatigue life consumption value in each section is computed. The fatigue life consumption value across the sections is aggregated to obtain an aggregated fatigue life consumption value, which is presented.

	Seok-Heum Baek, Reliability design of preventive maintenance scheduling for
cumulative fatigue damage, September 1, 2008, 9 pages describes the time of maintenance executed, maintenance is usually divided into two major categories:
corrective maintenance (CM) and preventive maintenance (PM) [6-11]. The former corresponds to the actions that occur after the system breaks down,
while the latter corresponds to the actions that take place while the system is operating. Most investigations on preventive maintenance have been limited by
.

	EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jessie D. Herrera on April 19, 2021.
The application has been amended as follows: 

Cancel claim 1-10
Replace claim 11 with:
11 (currently Amended).    A method comprising: 

receiving operational data from one or more operating sensors that are coupled to the piece of equipment;
calculating stress data based on the operational data; calculating fatigue data and [/or] cumulative damage data based on the stress data, wherein the stress data and the fatigue data and [/or] cumulative damage data are calculated by a processing transceiver coupled to the piece of equipment, wherein the operational data, the stress data, and the fatigue data and [/or] cumulative damage data are output in the form of performance data;
transmitting the performance data to a controller and [or] cloud based system; and predicting failure of the consumable part based on a remaining life of the consumable part as calculated using the performance data via the controller and [or] cloud based system.
Drawing objection
3.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	for monitoring a consumable part of a piece of equipment in real time (claim 1) 
b.	receiving operational data from one or more operating sensors that are coupled to the piece of equipment (claim 1)
c.	calculating stress data based on the operational data; calculating fatigue data and cumulative damage data based on the stress data, wherein the stress data and the fatigue data and cumulative damage data are calculated by a processing transceiver coupled to the piece of equipment, wherein the operational data, the stress data, and the fatigue data and cumulative damage data are output in the form of performance data (claim 1)
d.	transmitting the performance data to a controller and cloud based system; and predicting failure of the consumable part based on a remaining life of the consumable part as calculated using the performance data via the controller and cloud based system. (claim 1)
Allowable Subject Matter
3.	Claims 11-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 11 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

The primary reason for the allowance of claim 11 is the inclusion of the method including  calculating stress data based on the operational data; calculating fatigue data and cumulative damage data based on the stress data, wherein the stress data and the fatigue data and cumulative damage data are calculated by a processing transceiver coupled to the piece of equipment, wherein the operational data, the stress data, and the fatigue data and cumulative damage data are output in the form of performance data; transmitting the performance data to a controller and cloud based system; and predicting failure of the consumable part based on a remaining life of the consumable part as calculated using the performance data via the controller and  cloud based system. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 12-20 are allowed due to their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
 
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution.
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements. See MPEP § 714 for non-compliant amendments. MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 
Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
April 19, 2021